Exhibit 10.1

 

ABRASIVE FLUID JET TECHNOLOGY

PURCHASE AGREEMENT

 

THIS AGREEMENT (herein the “Agreement”) is made and entered into as of this 25th
day of August, 2005, by and between Alberta Energy Holding, Inc., a corporation
incorporated in the State of Delaware and having its principal office in
Montgomery County, Texas (herein “Alberta”), and Blast Energy Services, Inc.,
f/k/a Verdisys, Inc., a corporation incorporated in the State of California and
having its principal office at 14550 Torrey Chase Boulevard, Suite 330, Houston,
Texas 77014 (herein “Blast”) (collectively referred to as the “Parties” or
individually as “Party”).

 

WHEREAS, Alberta owns the Abrasive Fluid Jet Technology (or “Technology” as more
particularly defined herein), and is willing to grant to Blast a one-half
interest therein as set forth in this Agreement; and

 

WHEREAS, Blast desires to own a one-half interest in such Technology, and to use
such Technology and to license the Technology to others; and

 

WHEREAS, the Parties entered into a licensing agreement on or about October 27,
2004, which they now desire to replace in its entirety by substituting in
replacement thereof this Agreement;

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the adequacy
and sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

DEFINITIONS

 

1. For purposes of this Agreement, the terms “Confidential Technical
Information” and “Technology” shall mean any and all technical information of
Alberta relating to a process for a coherent abrasive jet cutting of steel,
rock, and other formation materials in a well bore, and a formation access tool,
abrasive nozzles, and conductor, for utilization of the process, and shall
include, but not be limited to, the following:

 

  a. descriptions, designs, drawings, and specifications of the Technology, all
materials utilized in the Technology, and including, but not by way of
limitation of the extent of the definition of the Technology, applied reference
number US 60/627,308;

 

  b. methods, know-how, specifications, and procedures employed or to be
employed in the design, manufacture, fabrication, transportation, installation,
storage, usage, sales, marketing or licensing of the Technology, and including
all techniques, methodologies, procedures, tolerances, and sales, marketing and
licensing information, related thereto; and

 

  c. all information, acquired technology, developments, improvements, or other
information which becomes available to Alberta relating to the Technology, and
all enhancements of the Technology by either Party, during the term of this
Agreement.

 

2. The terms “Confidential Technical Information” and “Technology” shall not
mean:

 

  a. information which at the time of disclosure to Blast by Alberta is in the
public domain;

 

  b. information which Blast can show was in its possession at the time of
disclosure of such information to it by Alberta and not acquired directly or
indirectly from Alberta; and

 

  c. information acquired by Blast from a third party, after the disclosure of
information to it by Alberta, and which the third party did not receive from
Alberta or from any other party under an obligation of confidence.

 

3. The term “Royalty Payment” shall be defined as a share of non-License Payment
revenues received from use of the Technology.

 

4. The term “Licensing Payments” shall include all up front or annual fees from
third party licensing activities plus any allocation of ongoing share of
revenues from licensing arrangements.

 

5. The term “Revenue” shall be defined as gross receipts or gross sales before
any deductions.

 

OWNERSHIP RIGHTS

 

6. The Parties shall have an ownership interest in the Technology (pursuant to
the sale to Blast contemplated by paragraph 9, which it can hold or may sell,
convey or assign, subject to all rights, terms, obligations and liabilities of
this Agreement. Such sale, conveyance or assignment shall be with the approval
of the other Party, which shall not be unreasonably withheld. This Agreement
shall be assignable by either Party to any other Party owned or under the
effective control of the assigning Party (or its shareholders) without the
approval of the other Party.



--------------------------------------------------------------------------------

7. In the event of a potential sale by one of the Parties of an ownership
interest in the Technology, such sale terms shall be offered by the selling
Party to the other Party in writing, with a written copy of the offer and the
non-selling Party will have a right of first refusal to match said terms within
twenty one (21) calendar days of written notice by the selling Party. A failure
to formally agree to accept the terms and conditions of the third party within
twenty one (21) calendar days of first notice shall be an act of declining.

 

8. Should Blast decide to sell or merge the company in its entirety to a third
party, Alberta shall have no rights to participate in the proceeds from such
sale, but such third party shall agree in writing to all of the terms,
obligations, and responsibilities of this Agreement.

 

TERMS AND CONSIDERATION

 

9. Alberta hereby sells, grants and conveys to Blast co-ownership, and the
unrestricted right to use the Technology as defined in paragraph 1, and to
license such use to others, world-wide, consistent with the License Approval
provisions in 15 & 16 below, upon payment of the partial consideration and
progressive purchase described in 9.d below. Consideration for such ownership,
including terms for sharing revenues as part payment of such consideration, and
restrictions upon ownership pending payment of certain consideration, are as
follows:

 

  a. Upon execution of this Agreement, Blast will convey to Alberta three
million (3,000,000) restricted shares of its common stock. Blast will file a
registration pursuant to requirements of the Securities and Exchange Commission
within thirty (30) days of execution and use its best efforts to obtain
effectiveness from the SEC, so that such stock may be shall become unrestricted
and trade publicly. Alberta’s shares of Blast’s common stock shall be of the
same class and type as other Blast common stock without any variance in voting
or other rights.

 

  b. Upon execution of this Agreement, Blast will issue to Alberta seven hundred
fifty thousand (750,000) warrants for the purchase of shares of common stock of
Blast, exercisable at forty five cents ($ .45) per share, and exercisable at
such time as a minimum of $225,000 revenue has been received by operation of
Blast Rig no. 1. Such warrants will expire three (3) years from date of
issuance. These warrants will be subject to dilution (reset) adjustment, in
whole or in part, at the time they are exercised. Said warrants therefore shall
be increased to offset any dilution that would occur by the issuance of
additional shares of common stock by Blast from this date forward. (This
issuance of warrants is in addition to the issuance of two hundred fifty
thousand (250,000) warrants already made in consideration of a separate
agreement.)

 

  c. Two million dollars ($2,000,000) shall be paid from Blast’s one-half of the
gross revenue from licensing use of the Technology, to be accomplished by
seventy-five percent (75%) of such gross revenue being paid to Alberta, and
twenty-five percent (25%) to Blast, i.e., one-half of Blast’s one-half of the
revenue stream from licensing shall be paid to Alberta, in addition to its own
one-half, until Alberta has received two million dollars ($2,000,000) in
addition to Alberta’s own one-half interest in such revenue. Following payment
of the two million dollars, the Parties shall share all licensing revenue
equally.

 

  d. Blast shall not own its full one-half interest in the Technology until all
consideration described in the foregoing subparagraph 9.c has been paid to
Alberta, but shall own a twenty percent (20%) interest in the Technology upon
execution of this Agreement, and shall earn additional ownership in proportion
to its payments described in 9. c, with the additional ownership increasing at
the same percentage as the percentage of the two million dollars ($2,000,000) is
paid to Alberta. Blast shall also have the right, but not the obligation, to
supplement this payment from other sources. No form of corporate guarantee or
debt obligation arises on the books of Blast as a result of the disproportionate
license revenue sharing provisions contained herein.

 

  e. Blast shall pay to Alberta a Royalty Payment of two thousand dollars
($2,000) per well bore, or two percent (2%) of the gross revenue received,
whichever is greater, for each well bore in which Blast utilizes the Technology,
with payment and an accounting at the close of each calendar month forty five
days (45) after the close of said month. Services requested by Blast customers
from third party vendors (e.g. pumping services) and invoiced by Blast as a pass
through billing to the customer are not subject to Royalty Payments.

 

  f. Alberta shall have the option to build each drilling rig utilizing the
Technology and in consideration Alberta shall be paid actual invoice cost of all
items used, plus fifty thousand dollars ($50,000) for each drilling rig (with
the exception of the drilling rig now under construction, which is the subject
of a separate agreement). The fifty thousand dollars ($50,000) shall be paid
half at the time construction of the rig begins and half when the rig is
completed. Drilling rig cost invoices will be paid by Blast based upon their due
dates. Blast will notify Alberta, in writing, of its intention to build such
rigs and the specifications and contractual provisions it is providing for them
and Alberta shall agree to commit or decline to build the rigs, in writing, and
if to commit with an estimated time and cost, within fourteen (14) calendar
days. A failure to formally agree to accept the terms and conditions of the
construction within fourteen (14) calendar days of first notice shall be an act
of declining.



--------------------------------------------------------------------------------

  g. Alberta shall provide use of its leases in Texas to Blast for the purpose
of testing its abrasive jetting services, while the initial rig is being
commissioned. Any out of pocket costs incurred by Alberta in such field testing
shall be borne by Blast.

 

INDEMNITY

 

10. Alberta shall indemnify, defend and hold harmless Blast and its
representatives from and against all claims, losses, settlements, liabilities,
damages, costs or expenses (including reasonable attorney’s fees and
disbursements) made against or incurred by Blast or its representatives of any
nature whatsoever based upon, arising out of, or in connection with, any use by
Alberta of the Technology.

 

11. Blast shall indemnify, defend and hold harmless Alberta and its
representatives from and against all claims, losses, settlements, liabilities,
damages, costs or expenses (including reasonable attorney’s fees and
disbursements) made against or incurred by Alberta or its representatives of any
nature whatsoever based upon, arising out of, or in connection with, any use by
Blast of the Technology.

 

RIGHT OF USE OF TECHNOLOGY BY ALBERTA

 

12. Alberta retains the right to use the Technology, or any adaptation of the
Technology, on oil, gas or mineral lease-holds where Alberta holds a lease
interest. Alberta’s use of the Technology, in such a case, shall be without
obligation to pay Royalty Payments to Blast.

 

13. Alberta shall not offer abrasive jetting services for oil, gas or mineral
applications for monetary or other valuable consideration paid by third parties,
exclusive of section 12.

 

14. In the event the Parties shall use the Technology in new business
applications with a third party, each Party shall offer a first refusal to the
other Party to enter into such operation on the same terms as those contemplated
with the third party. In such circumstance, each Party shall fully disclose to
the other Party the financial and other details of the proposed operation, and
the other Party shall have twenty-one (21) calendar days in which to agree to
participate on the same basis and conditions or to decline. A failure to
formally agree to accept the terms and conditions of the third party within
twenty-one (21) days of first notice shall be an act of declining. The offering
Party shall thereafter be free to proceed without obligation to the declining
Party except that the offering Party shall pay to the declining Party, the same
Royalty Payment terms described in 8. e herein with payment and an accounting
pursuant to the accounting and payment terms described below.

 

LICENSE APPROVAL

 

15. Each party’s approval is required for any license or grant of use of such
Technology, as defined in paragraph one, to third parties, by either Party,
which approval shall not be unreasonably withheld. Each Party shall have ten
(10) calendar days following a request for approval to state its position.

 

16. The Parties hereby agree to develop a joint strategy and business plan,
designed to maximize Licensing Payments and deployment of the Technology. Blast
shall be responsible for the License Contract activities with oversight by
Alberta.

 

CONSULTING

 

17. Alberta agrees to make available to Blast personnel necessary for training
on the use of Technology for a reasonable fee to be determined in light of the
requirements and circumstances at such time. No obligation to use such training
is created hereby.

 

18. Alberta agrees to continue the provision of consulting services to Blast and
Blast agrees to continue to pay for such services at the rate of $10,000 per
month until such consulting term expires on December 31, 2005.

 

PAYMENTS AND REPORTS

 

19. The Parties shall keep or cause to be kept, in accordance with good
accounting practices, books, records, and accounts of operations, relating to
use and licensing of the Technology, as may be necessary for determining the
Royalty Payments and Licensing Payments that may become due.

 

20. An accounting and all Royalty Payments shall be provided fifteen (15) days
following the close of each month for cash received in the preceding month.
Payment shall be by check or wire transfer in US dollars to the bank account
designated in writing by the Party receiving payment. Licensing Payments from
third parties shall be paid within seven (7) calendar days of receipt.

 

21. In the event of any dispute with respect to accounting or payments under
this Agreement, pursuant to the request of either Party, the Parties shall
select an independent Certified Public Accountant to examine the books and
records and to report the results of such examination to both parties promptly.
In the event such examination shows that payments to either Party have been
understated by five percent (5%) or more, the other Party shall pay the cost of
the examination; otherwise, the cost of the examination shall be paid by the
requesting party.



--------------------------------------------------------------------------------

TERM

 

22. The Agreement shall remain in effect for the commercial life of the
Technology

 

TERMINATION

 

23. This Agreement shall not terminate so long as effective, commercial use is
being made of the Technology by Blast, except upon written notice of default of
one Party to the other of a default as defined below, and the expiration of
ninety (90) calendar days without such default being cured.

 

24. Acts or events which shall constitute default are failure of either Party to
make payments required by this Agreement; or declaration of chapter seven
bankruptcy by either Party; or failure by Blast to make any Royalty or Licensing
Payments for a period of one year.

 

25. Upon termination of this Agreement, the Party not at fault shall become one
hundred percent (100%) owner of the Technology and patent and trademark rights
related to such Technology, effective with the date of termination. Such
termination shall not affect the obligation of either Party to the other that
may have accrued prior to such termination.

 

26. Notwithstanding the foregoing Termination provisions, Blast shall have the
right to pay twenty five thousand dollars ($25,000) for each year in order to
keep the Agreement from terminating.

 

CONFIDENTIALITY

 

27. Subject to the terms of this Agreement, the Parties agree to use their best
reasonable efforts to maintain the Confidential Technical Information in
confidence and to use their best efforts to prevent the disclosure thereof to
others. Notwithstanding the foregoing, Blast may, to the extent necessary for
its daily operations, including for marketing purposes, such as but not limited
to presentations to clients and prospective clients, press releases,
presentations to conferences, business forums, SEC filings, Stock Exchange
requirements and the like, disclose the Confidential Technical Information to
the extent previously agreed upon by Alberta. Otherwise, third parties receiving
any part of the Confidential Technical Information must have signed
confidentiality or non-disclosure agreements essentially in the form attached
hereto.

 

28. When Confidential Technical Information is required to be disclosed by
either party by law, regulation or judicial or administrative process, such
Party will promptly give notice to the other Party of the existence, terms and
circumstances surrounding such required disclosure in order that the other Party
may have an opportunity to intervene to contest such disclosure.

 

29. The Parties’ obligations to maintain Confidential Technical Information in
confidence shall continue throughout the commercial life of the Technology.

 

REPRESENTATIONS AND WARRANTIES

 

30. The Parties agree that this Agreement constitutes a legal, valid and binding
obligation for each Party, enforceable against such Party in accordance with its
terms (subject always to applicable bankruptcy, insolvency, receivership and
other similar laws relating to or affecting the enforcement of creditor’s rights
generally and to general principles of equity).

 

31. The Parties warrant and represent to each other: that each (i) is duly
formed and organized and validly existing under the laws of the jurisdiction of
its formation, (ii) is properly qualified to do business and is in good standing
under the laws of each jurisdiction in which it does business, (iii) has all
necessary corporate or similar power and authority to execute and deliver this
Agreement and to consummate the transaction contemplated hereby; and that this
Agreement, its execution and the fulfillment and compliance with the terms and
conditions hereof, do not violate or conflict with any provision of or result in
any breach of or default under any (i) organizational documents of each Party,
(ii) law or judicial, award, or similar decree, or (iii) agreement, to which
parties are bound for their representations and warranties.

 

32. Alberta makes the following representations and warranties, and acknowledges
that such representations and warranties are material and that Blast has relied
upon them in entering into this Agreement:

 

  a. Alberta is the sole and absolute owner of the Technology and has an
absolute right to enter into the transaction represented by this Agreement;

 

  b. Alberta is under no legal restriction and is free to disclose the
Technology and all other technical information related to the Technology to
Blast;

 

  c. Alberta is not aware of any prior art that would invalidate its patent
application;

 

  d. Alberta owns the Technology free and clear of any liens, licenses, or known
enforceable claims of others;



--------------------------------------------------------------------------------

FORCE MAJEURE

 

33. If performance of this Agreement by either Party is prevented, restricted or
interfered with by reason of war, revolution, civil commotion, acts of public
enemies, blockage, embargo, strikes, or any law, order, proclamation,
regulation, ordinance, demand or requirement having a legal effect of any
government or any judicial authority or representative of any such government,
beyond the reasonable control of the Party affected, then such affected Party
shall upon giving written notice to the other Party be excused from such
performance to the extent of such prevention, restriction or interference; but
provided, however, that the affected Party shall use its best efforts to avoid
or remove such cause or causes of nonperformance and shall continue performance
hereunder to the utmost of its ability whenever such causes are removed.

 

ARBITRATION

 

34. All claims, disputes or controversies arising out of, in connection with or
in relation to this Agreement shall be decided by arbitration in accordance with
the Commercial Rules of the American Arbitration Association then in force. For
claims, disputes or controversies which either Party may have in excess of
$1,000,000, exclusive of claims for interest, attorneys fees and costs, three
(3) neutral arbitrators shall be used. Otherwise a single arbitrator shall be
used. For purposes of determining the number of arbitrators, the Parties’ claims
and counterclaims shall not be additive. The arbitration shall be conducted in
Houston, Harris County, Texas. The decision of the arbitrator(s) shall be final,
binding and enforceable in any court of competent jurisdiction, and the Parties
agree that there shall be no appeal from the arbitrator(s)’ decision except as
provided by applicable law. All statutes of limitation that would otherwise be
applicable shall apply to any arbitration proceeding. The right to arbitrate
shall survive the termination of this Agreement. The Parties acknowledge and
agree that this Agreement includes activities in interstate commerce and that
the Federal Arbitration Act shall control and apply to all arbitrations
conducted hereunder, notwithstanding any state law provisions to the contrary.

 

35. The Parties irrevocably agree to be joined as parties in any arbitration
proceeding which involves claims, disputes or controversies which either Party
may have with other parties not a Party this Agreement and which involve issues
which are otherwise subject to arbitration under this Agreement.

 

36. The Parties irrevocably waive any objection to the joinder of other parties
who are not parties to this Agreement to any arbitration commenced pursuant to
this Agreement.

 

MISCELLANEOUS PROVISIONS

 

37. This Agreement was negotiated, consummated and entered into in Harris
County, Texas. The Parties agree that the validity and interpretation of this
Agreement shall be governed by the laws of the State of Texas, and that venue
and jurisdiction of any disputes relating to this Agreement shall lie in Harris
County, Texas.

 

38. This Agreement contains the entire and only agreement of the Parties
relating to the Technology, but does not supersede or interfere with an
agreement of the Parties co-existent with this Agreement relating to
construction of a drilling rig which utilizes the Technology. Any prior
representation, agreement, or promise, of either party, including the License
Agreement of on or about October 27, 2004 (which is superseded and replaced by
this Agreement), not incorporated in this Agreement, is null and void. Any
amendment of this Agreement shall be in writing and executed by both Parties.

 

39. If any provision of this Agreement is found to be unenforceable under
applicable law, the unenforceable provision shall be amended to conform to that
which is enforceable, and any lack of enforceability of any provision shall not
affect the continued effect and enforceability of the remainder of the Agreement
if continued compliance of the Parties with the remainder of the Agreement is
commercially reasonable of attainment and consistent with the over-all intent
and purpose of the Agreement.

 

40. The failure of either Party to exercise any of its rights under this
Agreement shall neither constitute a waiver of those rights nor excuse the other
Party of its obligations under this Agreement.

 

41. Any notice given or required to be given under this Agreement shall be in
writing and addressed to the Party executing this Agreement at the address shown
below. Any notice given by United States certified mail or by courier service
shall be effective upon receipt.

 

42. Neither Blast nor Alberta shall be responsible for the other Party’s
federal, state or other taxes arising out of monies or other consideration
provided between the Parties under this Agreement.

 

43. This Agreement shall be executed in four sets of counterparts and any duly
executed copy thereof shall be considered an original for these purposes.

 

44. Nothing shall be construed herein to suggest that the Parties are entering
into a Joint Venture, Partnership, Agency, or other such form of relationship
between them.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

 

ALBERTA ENERGY HOLDING, INC. 43 Brookgreen Circle North Montgomery, Texas 77356
By:  

/s/ Mark McAfee

--------------------------------------------------------------------------------

    Mark McAfee     President & Chief Executive Officer

 

 

BLAST ENERGY SERVICES, INC. (f/k/a Verdisys, Inc.) 14550 Torrey Chase Boulevard,
Suite 330 Houston, Texas 77014

 

By:  

/s/ David M. Adams

--------------------------------------------------------------------------------

    David M. Adams     President & Co-Chief Executive Officer

 

WITNESS   WITNESS By:  

/s/ Mark F. Alley

--------------------------------------------------------------------------------

  By:  

/s/ John O’Keefe

--------------------------------------------------------------------------------

    Mark Alley       John O’Keefe



--------------------------------------------------------------------------------

SCHEDULE A

MODEL CONFIDENTIALITY AGREEMENT

 

THIS AGREEMENT, entered into this             , by and between Blast Energy
Services, Inc. a corporation organized and existing under the laws of the State
of California., (“Disclosing Party”), and             , a corporation organized
and existing under the laws of the State of              (“Receiving Party”).
Disclosing Party and Receiving Party are sometimes herein individually called a
“Party” and collectively called the “Parties”.

 

1. Disclosure of Confidential Information. The Disclosing Party is willing, in
accordance with the terms and conditions of this Agreement, to disclose to the
Receiving Party certain confidential information, which is proprietary, relating
to the abrasive fluid jetting technology (“Technology”) which may be in
tangible, intangible or electronic form, together with any notes, memoranda,
analyses, evaluations, charts, drawings or summaries derived therefrom. The
foregoing is herein referred to, individually or collectively as the context may
require, as the “Confidential Information”. The obligation of Disclosing Party
to disclose Confidential Information to Receiving Party is subject to applicable
provisions of agreements that Disclosing Party has with third parties.

 

2. Confidentiality Obligation and Non-Competition. In consideration of the
disclosure of Confidential Information referred to in Paragraph 1 hereof, the
Receiving Party agrees that the Confidential Information shall be kept strictly
confidential and shall not be sold, traded, published or otherwise disclosed to
anyone in any manner whatsoever, including by means of photocopy or
reproduction, without the Disclosing Party’s prior written consent, except as
provided in Paragraphs 3, 4 and 5 below.

 

3. Confidentiality Exceptions. The Receiving Party may disclose the Confidential
Information without the Disclosing Party’s prior written consent only to the
extent such information:

 

  (A) is already known to the Receiving Party as of the date of disclosure
hereunder;

 

  (B) is already in possession of the public or becomes available to the public
other than through the act or omission of the Receiving Party;

 

  (C) is required to be disclosed under applicable law or by a governmental
order, decree, regulation or rule (provided that the Receiving Party shall give
written notice to the Disclosing Party prior to such disclosure); or

 

  (D) is acquired independently from a third party that represents that it has
the right to disclose such information at the time it is acquired by the
Receiving Party.

 

4. Disclosure to Affiliated Companies. The Receiving Party may disclose the
Confidential Information without the Disclosing Party’s prior written consent to
an Affiliated Company (as hereinafter defined), provided that the Receiving
Party guarantees the adherence of such Affiliated Company to the terms of this
Agreement. “Affiliated Company” shall mean any company or legal entity which (a)
controls either directly or indirectly a Party, or (b) which is controlled
directly or indirectly by such Party, or (c) is directly or indirectly
controlled by a company or entity that directly or indirectly controls such
Party. “Control” means the right to exercise more than 50% or more of the voting
rights of such company.

 

5. Other Permitted Disclosures. The Receiving Party shall be entitled to
disclose the Confidential Information without the Disclosing Party’s prior
written consent to such of the following persons who have a clear need to know
in order to evaluate the Area of Operations:

 

  (A) employees, officers and directors of the Receiving Party;

 

  (B) employees, officers and directors of an Affiliated Company;

 

  (C) any professional consultant or agent retained by the Receiving Party for
the purpose of evaluating the Confidential Information; or

 

  (D) any bank, financial institution or person that finances the participation
by Receiving Party or an Affiliate of Receiving Party of the Technology,
including any professional consultant retained by such entity for the purpose of
evaluating the Confidential Information.

 

Prior to making any such disclosures to persons under subparagraphs (C) and (D)
above, however, the Receiving Party shall obtain from each such person an
undertaking of confidentiality, with substantially the same content as this
Agreement.



--------------------------------------------------------------------------------

6. Use of Confidential Information by Receiving Party. The Receiving Party and
its Affiliated Companies, if any, shall use or permit the use of the
Confidential Information disclosed under Paragraphs 4 or 5 above to evaluate the
Area of Operations and determine whether to enter into a participation with
Disclosing Party or one of its Affiliates for evaluation of the Technology.

 

7. Responsibility to Ensure Confidentiality. The Receiving Party shall be
responsible for ensuring that all persons to whom the Confidential Information
is disclosed under this Agreement shall keep such information confidential and
shall not disclose or divulge the same to any unauthorized person. Neither Party
shall be liable in an action initiated by one against the other for special,
indirect or consequential damages resulting from or arising out of this
Agreement, including, without limitation, loss of profit or business
interruptions, however it may be caused.

 

8. Ownership of Confidential Information. The Confidential Information shall
remain the property of the Disclosing Party, and the Disclosing Party may demand
the return thereof at any time upon giving written notice to the Receiving
Party. Within 10 days of receipt of such notice, the Receiving Party shall
return all of the original Confidential Information and shall destroy all copies
and reproductions (both written and electronic) in its possession and in the
possession of persons to whom it was disclosed pursuant to Paragraphs 4 and 5
hereof. .

 

9. Further Agreements. If the Parties agree to participate in further
agreements, which include confidentiality provisions, then this Agreement shall
terminate automatically on the date the Receiving Party enters into a further
agreement with Disclosing Party or one of its Affiliates that contains
provisions covering the confidentiality of data for the Technology. Unless
earlier terminated under the preceding sentence, the confidentiality obligations
set forth in this Agreement shall terminate two (2) years after the date of this
Agreement.

 

10. Right to Disclose Confidential Information. The Disclosing Party hereby
represents and warrants that it has the right and authority to disclose the
Confidential Information to the Receiving Party, subject to the terms of
agreements of Disclosing Party with third parties relating to the Confidential
Information. The Disclosing Party, however, makes no representations or
warranties, express or implied, as to the quality, accuracy and completeness of
the Confidential Information disclosed hereunder, and the Receiving Party
expressly acknowledges the inherent risk of error in the acquisition, processing
and interpretation of geological and geophysical data. The Disclosing Party, its
Affiliated Companies, their officers, directors and employees shall have no
liability whatsoever with respect to the use of or reliance upon the
Confidential Information by the Receiving Party.

 

11 General Provisions.

 

(A) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, without regard to principles of
conflicts of law that would refer the matter to the laws of another
jurisdiction.

 

(A) Dispute Resolution. Any dispute arising out of or relating to this
Agreement, including any question regarding its existence, validity or
termination, which cannot be amicably resolved by the Parties, shall be settled
by arbitration before three arbitrators, one to be appointed by each Party and
the two so appointed shall appoint the third arbitrator, in accordance with the
Arbitration Rules of the American Arbitration Association as amended from time
to time. Arbitration shall be held in Houston, Texas, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. A dispute shall be deemed to have arisen when either Party
notifies the other Party in writing to that effect. Each Party shall share
equally in the costs of any arbitration, however, each Party shall pay its own
costs and attorney fees irrespective of which Party prevails in the arbitration.

 

(C) Approval of Offers. Unless otherwise expressly stated in writing, any prior
or future proposals or offers made in the course of the Parties’ discussions are
implicitly subject to all necessary management and government approvals and may
be withdrawn by either Party at any time. Nothing contained herein is intended
to confer upon Receiving Party any right whatsoever to Disclosing Party’s
interests. Receiving Party agrees with Disclosing Party that neither the review
of Confidential Information nor the granting of access thereto creates any
obligation on Receiving Party or Disclosing Party to acquire or dispose of,
respectively, any interest in their operations.

 

(D). Further Agreements. Unless otherwise expressly stated in writing, any prior
or future proposals or offers made in the course of the Parties’ discussions are
implicitly subject to all necessary management and other approvals and may be
withdrawn by either Party at any time. Nothing contained herein is intended to
confer upon the Receiving Party any right whatsoever to the Disclosing Party’s
interest in their operations.

 

(E). Amendments to Agreement. No amendments, changes or modifications to this
Agreement shall be valid except if the same are in writing and signed by a duly
authorized representative of each of the Parties hereto.

 

(E) Entire Agreement. This Agreement comprises the full and complete agreement
of the Parties hereto with respect to the disclosure of the Confidential
Information and supersedes and cancels all prior communications, understandings
and agreements between the Parties hereto, whether written or oral, expressed or
implied.



--------------------------------------------------------------------------------

(F) Notices. Any notice given hereunder by either Party shall be given in
writing and shall be delivered in person, or sent by facsimile, or mailed by
first class or registered mail, postage prepaid, and shall be considered to have
been well and sufficiently given when received by the Party to whom it is
addressed as follows. Each Party shall have the right to change its address at
any time and/or designate that copies of all notices be directed to another
person at another address, by giving written notice thereof to the other Party.

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement to be executed on the date first written above.

 

BLAST ENERGY SERVICES, INC. By:  

 

--------------------------------------------------------------------------------

RECEIVING PARTY By:  

 

--------------------------------------------------------------------------------